212 F.2d 207
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. L. DEAN and JOHN H. DOVE, a Copartnership Formerly Doing Business as D & D Transportation Company, including J. L. Dean, Doing Business as D & D Transportation Company, Respondents.
No. 14842.
United States Court of Appeals Fifth Circuit.
April 22, 1954.

Petition for the enforcement of an order of the National Labor Relations Board, sitting at Washington, D. C.
Victor H. Hess, Atty., National Labor Relations Board, New Orleans, La., A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Associate Gen. Counsel, George J. Bott, Gen. Counsel, Frederick U. Reel, Elizabeth B. Head, Attys., National Labor Relations Board, Washington, D. C., for petitioner.
Alexander E. Wilson, Jr., Atlanta, Ga., for respondents.
Before STRUM and RIVES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
Upon consideration of the record, briefs and argument herein, it is:

Ordered and Adjudged:

2
The petition of the National Labor Relations Board for enforcement of its order against the respondents, issued August 29, 1952, is granted, and that said order be and the same is hereby


3
Enforced.